Citation Nr: 1136047	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-21 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to an initial compensable evaluation for status post right ankle fracture.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  There is no competent evidence of record documenting the presence of a left shoulder disorder for which VA benefits are payable.  

2.  The symptomatology associated with the service-connected status post right ankle fracture more nearly approximates moderate limitation of motion of the right ankle.  


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2010).

2.  The criteria for a 10 percent evaluation, but no more, for status post right ankle fracture, have been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.73 Diagnostic Code 5271 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that, with regard to the shoulder claim, the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to service connection for a left shoulder disorder.  The discussion in an April 2008 VCAA letter has informed the appellant of the information and evidence necessary to warrant entitlement to service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of the Veteran's rights under the VCAA.  The VCAA notice for the left shoulder claim was timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the left shoulder claim has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the left shoulder claim and was provided with notice of the types of evidence necessary to establish a disability rating and/or effective date in the April 2008 VCAA letter.  The appellant's status as a veteran has never been at issue.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

With regard to the right ankle claim, the Board notes the Veteran is contesting the initial disability evaluation assigned.  The Court and the United States Court of Appeals for the Federal Circuit have held that once service connection is granted, the claim is substantiated and additional VCAA notice is not required. Thus, any defect in the VCAA notice for the right ankle claim is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, VCAA notice requirements are satisfied in the matter of an initial rating claim flowing downstream from the appeal of a rating decision granting service connection, such as in the case at hand.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in the present case are more than adequate.  The examiner's interviewed the Veteran and recorded pertinent history.  Physical examination was conducted along with appropriate diagnostic tests.  Range of motion testing was conducted for the right ankle claim and the results were quantified, sufficient to apply the ratings schedule.  The examiners provided pertinent diagnoses.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue decided by this decision has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the appellant as relevant to the issues adjudicated by this decision. Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain and stiffness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465  (1994).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The issues on appeal do not involve a simple diagnoses or medical assessments.  See Jandreau; see also Woehlaert.  The Veteran is not competent to provide a complex medical opinion regarding the etiology of his claimed left shoulder disorder.  See Barr.   

Entitlement to service connection for residuals of a left shoulder injury.

In April 2008, the Veteran submitted a claim, in pertinent part, for service connection for residuals of a left shoulder injury.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The first element, the existence of a present disability, is met only if the disability is shown at the time of the claim or during the pendency of the claim, even if the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A condition present only at some time in the distant past does not satisfy this element.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of a showing of a present claimed disability, service connection is not established.  Id.; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board finds that service connection is not warranted for residuals of a left shoulder injury.  The service treatment records document that the Veteran was treated once during active duty for problems with the left shoulder.  In April 1993, the Veteran reported left shoulder pain.  The diagnosis was trapezius spasm.  The remainder of the Veteran's service treatment records were silent as to complaints of, diagnosis of or treatment for problems with the left shoulder.  There were no further recorded complaints for the remaining approximately 15 years of active duty service.  

While there is some evidence of a problem with the left shoulder during the Veteran's active duty service, service connection must be denied as there is no competent evidence of record which diagnoses a current left shoulder disorder.  

There are no post-service clinical records which document the presence of a diagnosed left shoulder disorder.

The Veteran underwent a VA examination in May 2008 to determine if he had a left shoulder disorder which was linked to his active duty service.  The Veteran informed the examiner that he had recurrent left shoulder pain with some limitation of motion for about one month.  The pain was not incapacitating.  The Veteran was not receiving current treatment for the problem.  Physical examination was conducted which revealed a somewhat restricted range of motion.  An X-ray of the left shoulder revealed no bone or soft tissue abnormality and was interpreted as being normal.  The pertinent diagnosis was recurrent left shoulder pain with no etiology established.  

The Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In light of the foregoing, the Board finds that service connection for a left shoulder disability is not warranted.

The Board finds the Veteran is competent to report on the presence of left shoulder pain but, as set out above, he is not competent to provide a medical opinion as to the cause of the left shoulder pain.  

While the Board acknowledges the Veteran's complaints of pain in his left shoulder, in the absence of a current disability, as defined by governing law, a claim for service connection must be denied.  The Veteran has not provided any medical evidence evidencing a left shoulder disability during the appeal period for VA disability compensation purposes.  The Veteran has not indicated that he has received any post-service treatment for the left shoulder disorder.  Under these facts, a "disability" for VA compensation benefit purposes is not shown to be present in this case.

Based on the foregoing, the Board finds that there is no competent evidence of a current left shoulder diagnosis.  For the Board to conclude that the Veteran's claimed left shoulder disorder is related to the Veteran's military service in these circumstances would be speculation, and the law provides that service connection may not be based on speculation or remote possibility.  38 C.F.R. §3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).

Therefore, the evidence of record does not support the claim for service connection for a left shoulder disorder.  Since the most probative evidence and the greater weight of the evidence indicate that the Veteran does not currently have a diagnosed left shoulder disorder, the preponderance of the evidence is against the claim.

In reaching this conclusion, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to an initial compensable evaluation for status post right ankle fracture.

In August 2008, the RO granted service connection for status post right ankle fracture and assigned a non-compensable disability evaluation.  The Veteran has disagreed with the initial disability evaluation assigned.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The service-connected right ankle disability is evaluated as non-compensably disabling under Diagnostic Code 5271 which provides the rating criteria for limitation of motion of the ankle.  Under this Diagnostic Code, a 10 percent evaluation is assigned for moderate limitation of motion of the ankle and a 20 percent evaluation is assigned for marked limitation of motion of the ankle.  

In every instance where the schedule does not provide a zero percent for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Words such as "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6. It should also be noted that use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6. 

Plate II, located in 38 C.F.R. § 4.71, indicates that full ankle dorsiflexion is from 0 to 20 degrees and that full ankle plantar flexion is from 0 to 45 degrees.

The Board finds that a rating of 10 percent, but no more, is warranted for the status post right ankle fracture.  

At the time of a May 2008 VA general medical examination, the Veteran reported he experienced persistent stiffness and some recent onset of right ankle pain.  He did not use a brace.  The condition was not incapacitating.  The Veteran could function and perform his daily activities.  It did not prevent him from being employed.  There was no weakness, fatigability, decreased endurance, incoordination or flare-ups claimed.  Physical examination revealed that there was no tenderness to palpation.  There was no swelling or deformity.  The range of motion was determined to be dorsiflexion to 20 degrees, plantar flexion to 40 degrees; inversion to 0 degrees and eversion to 0 degrees.  No pain, weakness, fatigability, decreased endurance or incoordination was noted.  No pain with repetitive motion was noted.  The examiner found that it would be speculative for him to comment further on range of motion, fatigability, incoordination, pain or flare ups beyond what was already described.  The pertinent diagnosis was recurrent right ankle pain and stiffness, status post two fractures.  This report documents the Veteran experiences some limitation of motion of plantar flexion (approximately 5 degrees).  

Subsequent to the May 2008 VA examination report, the Veteran has submitted statements pertaining, in part, to right ankle symptomatology he experiences.  In a September 2008 letter, the Veteran reported that his right ankle was stiff and painful to walk on.  The Veteran had to limit his physical activity or the pain and stiffness increased.  The Veteran opined that the disorder was at least moderately disabling due to painful motion, especially when walking.  

In correspondence which was received at the RO in June 2009, the Veteran wrote that, while VA rated his limitation of motion as being slight, this was based on movement without weight bearing.  Only slight pain was present when the ankle was flexed without weight on it.  When walking, his ankle movement ability decreased and pain increased.  The more weight bearing movement the ankle was subjected to the less movement he had and he also had weakened movement as well as increased pain.  The pain would persist even when the ankle was no longer bearing any weight.  

The Board finds that the Veteran's self-reported medical history as set out in the above referenced correspondence demonstrates that he experiences right ankle symptomatology which more nearly equates to moderate limitation of motion of the right ankle.  As set out above, the Veteran is competent to report on pain and stiffness in the ankle.  Furthermore, the Board finds no reason to question the Veteran's veracity with regard to his self-reported symptomatology.  The Veteran's statements indicate that he experiences greater levels of disability when the ankle is weight bearing than what was noted at the VA examination.  The examiner who conducted the May 2008 VA examination noted that he was unable to provide any opinion as to additional limitation in the form of limitation of the range of motion, fatigability, incoordination, pain or flare ups beyond what was already described without resort to speculation.  The Board finds this opinion does not cut against the Veteran's reports of additional symptomatology he experiences during weight bearing on the ankle.  

The Board finds the symptomatology associated with the service-connected right ankle disability does not rise to a level of marked restriction in the range of motion.  The Veteran has to limit some physical activities due to pain he reportedly experiences but there is no indication that the disorder affects the Veteran's employment in any way.  The Board finds that a relatively slight loss of motion with pain during plantar flexion cannot be considered as amounting to "marked" limitation of motion, which is required for an even greater 20 percent rating under Diagnostic Code 5271.  A rating greater than 10 percent is not warranted at any time during the appeal period so a staged rating is not warranted.  

The Board also concludes that Diagnostic Code 5270 (ankle, ankylosis of) is not appropriate for application in this case because there is no evidence of ankylosis in the record.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Furthermore, other provisions in the Ratings Schedule related to disabilities of the ankle are not applicable.  Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of the os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy) do not apply because they concern disabilities from which the Veteran does not suffer.  38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, and 5274. 

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appeal period has the right ankle disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the ankle disability under consideration.  The Veteran has reported ankle pain and stiffness which results in limitation of motion.  Diagnostic Code 5271 is based on evaluating limitation of motion.  The rating criteria are adequate to describe the disability.  Furthermore, it does not appear that the Veteran's ankle symptoms "markedly" interfere with employment.  The VA examination conducted in connection with the claim indicates that the ankle does not affect the Veteran's employment.  Accordingly, and because there is also no evidence that he has been hospitalized for his right ankle disability at any time during the appeal period, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a left shoulder disorder is denied.  

Entitlement to a 10 percent evaluation, but no more, is granted for status post right ankle fracture during the entire appeal period, subject to the laws and regulations governing monetary awards.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


